Per Curiam.

On October 12, 1946, an indictment was filed against the respondent in the Court of General Sessions of the County of New York charging him with the crime of forgery in the second degree. On March 11, 1947, the respondent pleaded guilty to the crime of forgery in the second degree on the second count in the indictment. The crime of forgery in the second degree is a felony.
Subdivision 4 of section 90 of the Judiciary Law provides: “ Arty person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.
“ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be struck from the roll of attorneys.”
Respondent accordingly should be disbarred.
Martin, P. J., Glennon, Dore, Cohn and Peck, JJ., concur.
Respondent disbarred.